Citation Nr: 0017573	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  97- 13 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran reportedly had active duty in the Navy from July 
1979 to September 1979; he had active duty in the Army from 
February 1982 to February 1985; and he had subsequent service 
in the Army National Guard and Reserve.

This matter comes the Board of Veterans' Appeals (Board) from 
a January 1997 RO decision that denied service connection for 
a left knee disorder and a right knee disorder.  The veteran 
did not appear for a May 2000 hearing at the RO that was 
scheduled at his request.


REMAND

The veteran contends that he has a left knee disorder due to 
an injury during his Virginia Army National Guard service in 
1991, and he contends that he has a right knee disorder which 
is secondary to the left knee condition.  He has submitted an 
October 1992 "Report of Separation and Record of Service" 
that shows he served in the Virginia Army National Guard from 
January 1989 to October 1992, when he was separated from the 
National Guard and assigned to the Army Reserve Control 
Group.

While the veteran has not clearly stated that he was treated 
by military authorities for a knee injury while serving with 
the National Guard, his representative has requested that any 
medical records from such service be obtained.  The RO has 
obtained medical records from the veteran's active duty in 
the Navy from July 1979 to September 1979 and his active duty 
in the Army from February 1982 to February 1985, but it has 
not specifically requested medical records associated with 
National Guard and Reserve service.

The Board finds that, to assist the veteran in completing his 
application for benefits, the RO should attempt to obtain any 
additional service medical records from National Guard and 
Reserve service.  38 U.S.C.A. § 5103(a) (West 1991); see also 
Hayre v. West, 188 F.3d 1327 (Fed.Cir. 1999).

In view of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO should obtain, from the 
appropriate service department office 
(National Personnel Records Center, 
Reserve and National Guard offices, 
etc.), the following: (1) verification of 
all of the veteran's periods of military 
service, with specific dates of all 
periods of active duty, active duty for 
training, and inactive duty training; and 
(2) complete copies of all service 
medical records from service in the Army 
National Guard and Reserve.

2.  Thereafter, the RO should review the 
claims for service connection for a left 
knee disorder and a right knee disorder.  
If the claims remain denied, then a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, and they should be given 
an opportunity to respond.  Then, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




